DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               SEAN JENKINS,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-3009

                            [January 9, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence Michael
Mirman, Judge; L.T. Case No. 431997CF001223A.

   Sean Jenkins, Orlando, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Mayes v. Moore, 827 So. 2d 967, 971 (Fla. 2002)
(“Because conditional release does not impose an enhanced criminal
penalty or sentence, no actual notice of an offender's eligibility for this
program is required . . . .”).

WARNER, TAYLOR and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.